DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 48-63 are pending in the application.
Claims 48-63 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/01/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Claim Objections
Claim(s) 56 and 58 is/are objected to because of the following informalities:  
Claim 56, “a dressing according to claim 48” should read -- the dressing according to claim 48 --.
Claim 58, “applying a dressing according to claim 48 to the wound” should read -- applying the dressing according to claim 48 to the wound --.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 48-49 and 51-63 is/are rejected under 35 U.S.C 103 as being unpatentable over Allen (US PGPUB 20150141941) in view of Robinson (US PGPUB 20110178451).
Regarding claim 48, Allen discloses a dressing (a wound dressing 10: ¶0109-0111 and Figs. 1A-B) for treating a tissue site with negative pressure (Abstract), the dressing (10) comprising: 
a first layer (220+222: ¶0111 and Fig. 1B) comprising a manifold (a porous transmission layer 222: ¶0111) …; 
a second layer (a wound contact layer 203: ¶0111 and Fig. 1B) adjacent to the first layer (203 is adjacent to (220+222): Fig. 1B), the second layer (203) comprising a polymer film (203 is a polyurethane layer or polyethylene layer or other flexible layer: ¶0112; thus, the polyurethane layer or polyethylene layer or other flexible layer reads on polymer film) having a plurality of fluid restrictions (perforations 104 are through holes in 203: ¶0112) that are configured to expand in response to a pressure gradient across the polymer film (perforations 104 of layer 203 is capable of expanding in response to a pressure gradient: ¶0112); and 
a cover (a cover layer 218: ¶0118, 0133, and Fig. 1B) adjacent to the first layer (Fig. 1B), the cover comprising a polymer drape (¶0133).
Allen does not disclose a manifold having variable density. 
In the same field of endeavor, wound dressings, Robinson discloses a manifold (a wound insert 300: ¶0005, 0049 and Figs. 4-5) with high-density and low-density regions 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the manifold of Allen by providing high-density and low-density regions, similar to that disclosed by Robinson, in order to provide various characteristics of the manifold, improve wicking function, effectively transmit fluid, and decrease clogging, as suggested in ¶0061 of Robinson.
Regarding claim 49, Allen in view of Robinson discloses all the limitations as discussed above for claim 48.
 Allen does not disclose wherein the manifold comprises a first area having a first density and a second area having a second density.
Robinson further discloses wherein the manifold (300) comprises a first area (a thick region 304: ¶0049 and Fig. 4) having a first density (¶0050) and a second area (a thin region 308: ¶0049 and Fig. 4) having a second density (¶0050) for the benefits of wicking/drawing fluids away from a wound area with thick/high-density regions and permitting communication of negative pressure to a wound surface with thin/low-density regions (¶0050).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the manifold of Allen in view of Robinson by providing first and second areas, similar to that disclosed by Robinson, in order to wick/draw fluids away from a wound area with thick/high-density regions and 
Regarding claims 51-54, Allen in view of Robinson discloses all the limitations as discussed above for claim 48.
Allan does not disclose wherein the manifold comprises a pattern of areas having different density; wherein the pattern is an array; wherein the areas are rectangular; and wherein the pattern comprises concentric rings.
Robinson discloses wherein the manifold comprises a pattern of areas having different density (¶0018), wherein the pattern is an array (¶0060), wherein the pattern comprises concentric rings (¶0064), and wherein the areas are rectangular (¶0064) for the benefits of providing various characteristics of the manifold and permitting the manifold to bend and conform to a wound (¶0061-0062).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the manifold of Allen in view of Robinson by providing different configurations, similar to that disclosed by Robinson, in order to provide various characteristics of the manifold and permit the manifold to bend and conform to a wound, as suggested in ¶0061-0062 of Robinson and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select different configurations for the manifold for the purpose of providing various characteristics of the manifold and permitting the manifold to bend and conform to a wound. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). (See MPEP § 2144.04 (IV) (B)).
claim 55, Allen in view of Robinson discloses all the limitations as discussed above for claim 48.
Allen further discloses wherein the manifold (222) comprises open-cell foam (¶0113).
Regarding claim 56, Allen in view of Robinson discloses all the limitations as discussed above for claim 48.
Allen further discloses a system for treating tissue with negative pressure (Fig. 1A), 
the system comprising: a negative-pressure source (a pump or other source of negative pressure through a flexible tubing 14: ¶0109 and Fig. 1A); and 
the dressing fluidly coupled to the negative-pressure source (¶0109 and Fig. 1A; wherein the dressing is modified in claim 48 by Allen in view of Robinson; see rejection of claim 48 above).
Regarding claim 57, Allen in view of Robinson discloses all the limitations as discussed above for claim 56.
Allen further implicitly discloses a source of instillation solution fluidly coupled to the dressing (¶0148: the wound site is irrigated with sterile saline solution; thus, Allen implicitly discloses this claimed limitation).
Regarding claim 58, Allen in view of Robinson discloses all the limitations as discussed above for claim 48.
Allen further discloses a method of treating a wound with negative pressure (Abstract, ¶0011, and 0032), the method comprising: 

fluidly coupling a negative-pressure source to the dressing (¶0046); 
and delivering a therapeutic level of negative pressure from the negative-pressure source to the dressing (¶0254).
In addition, since the system of Allen in view of Robinson meets the structural limitations of the claimed system, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)). 
Regarding claim 59, Allen in view of Robinson discloses all the limitations as discussed above for claim 58.
Allen further discloses a method of fluidly coupling a source of instillation solution to the dressing; and delivering solution from the source of instillation solution to the dressing (¶0148). 
In addition, since the system of Allen in view of Robinson meets the structural limitations of the claimed system, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)). 
Regarding claims 60-61, Allen in view of Robinson discloses all the limitations as discussed above for claim 58.
Allen further discloses wherein applying the dressing comprises sealing the dressing to epidermis adjacent to the wound (¶0007, 0022, 0112, and 0174: sealing the dressing to the skin around a wound site) and wherein applying the dressing comprises disposing at least part of the dressing across an edge of the wound (¶0045 and ¶0109).

Regarding claim 62, Allen in view of Robinson discloses all the limitations as discussed above for claim 58.
Allen in view of Robinson does not disclose wherein the wound is a surface wound.
However, since the taught dressing and the claimed dressing are patentably indistinct in term of structures and both used for treating a tissue site with negative pressure, the taught dressing is considered/expected to be capable of being used in a surface wound. See MPEP §§ 2112.01 (I) and 2114 (I)-(II).
Regarding claim 63, Allen in view of Robinson discloses all the limitations as discussed above for claim 58.
Allen in view of Robinson does not disclose wherein the dressing remains on the wound for at least 7 days.
However, since the taught dressing and the claimed dressing are patentably indistinct in term of structures and both used for treating a tissue site with negative pressure, the taught dressing is considered/expected to be capable of remaining on the wound for at least 7 days. See MPEP §§ 2112.01 (I) and 2114 (I)-(II).
Claim(s) 50 is/are rejected under 35 U.S.C 103 as being unpatentable over Allen in view of Robinson, as applied to claim 49 above, and further in view of Dagger (US PGPUB 20150150729).
claim 50, Allen in view of Robinson discloses all the limitations as discussed above for claim 49.
Allen in view of Robinson does not disclose wherein the first area comprises a first material and the second area comprises a second material.
In the same field of endeavor, wound dressing, Dagger discloses a wound filler for use in treating a wound with negative pressure (¶0007). Dagger further discloses the wound filler having a first area and a second area (¶0070). Dagger further discloses that the first area comprising a first material and the second area comprising a second material (¶0070) for the benefit of controlling collapsibility of the wound filler (¶0070).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first area and the second area of Allen in view of Robinson by providing a first material and a second material, similar to that disclosed by Dagger, in order to control collapsibility of the wound filler, as suggested in ¶0070 of Dagger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel (US PAT 5465735 – of record) discloses a wound dressing comprising a first layer with a low-density absorbent fabric and a second layer with a high-density absorbent fabric (Figs. 1-5 and accompanying texts).
Locke (US PGPUB 20150320602 – of record) discloses a wound dressing having a contracting layer with a first density and a second density (Fig. 15 and accompanying texts). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781